Citation Nr: 1045819	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-26 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for service-
connected ingrown toenails.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active military service from August 1983 to June 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In May 2009, the Board remanded this case for further evidentiary 
development.  It also noted that in a March 2009 written 
presentation to the Board, the Veteran's representative had noted 
that the examiner who performed a November 2004 VA feet 
examination found that the Veteran currently suffered from 
bilateral tinea pedis that "could have been" contracted in 
service.  The Veteran's representative, therefore, requested the 
Board to accept this medical diagnosis of tinea pedis as an 
inferred claim to the RO for appropriate action.  Since there is 
no indication that the RO took such action, the Board again 
hereby refers said claim to the RO for appropriate action.  

The Board further notes that while the Veteran's representative 
also addressed a claim for service connection for 
gastroesophageal reflux disease (GERD), it is clear that the 
Board denied this claim in its previous decision in May 2009, and 
there is no record that the Veteran thereafter filed a timely 
appeal of the Board's decision with the United States Court of 
Appeals for Veterans Claims (Court).  The Board therefore finds 
that this claim is no longer a subject for current appellate 
review.  


FINDING OF FACT

The Veteran's service-connected ingrown toenails are manifested 
by no evidence of compensable scarring, impairment of function, 
or associated injuries of the foot.




CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
ingrown toenails have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, 
Diagnostic Code (DC) 7819 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice was presumed prejudicial and must 
result in reversal unless VA showed that the error did not affect 
the essential fairness of the adjudication by demonstrating that 
the essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
U.S. Supreme Court recently reversed that Federal Circuit 
decision based on a finding that the Federal Circuit's framework 
for harmless-error analysis was too rigid and placed an 
unreasonable evidentiary burden on VA.  Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of defective 
VCAA notice was inappropriate and that determinations concerning 
harmless error should be made on a case-by-case basis.  Id.  In 
addition, the U.S. Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the Veteran has not identified any 
deficiency in notice which would compromise a fair adjudication 
of the claim.  Nevertheless, the Board has considered whether the 
defective notice provided to the Veteran resulted in prejudicial 
error.   In this regard, the Board observes that, although the 
Supreme Court reversed the presumptive prejudice framework set 
forth in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the essential 
fairness of the adjudication.  Accordingly, where there is a 
defect in the content of VCAA notice, it may be established that 
such error did not affect the essential fairness of the 
adjudication by showing that the essential purpose of the notice 
was not frustrated.  Sanders, 487 F.3d at 889.  Such a showing 
may be made by demonstrating, for example, (1) that the claimant 
had actual knowledge of what was necessary to substantiate the 
claim and that the claim was otherwise properly developed, (2) 
that a reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that the 
benefit could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because 
reversal is warranted only if an error affects the essential 
fairness of the adjudication, consideration should also be given 
to whether the post-adjudicatory notice and opportunity to 
develop the case that was provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim served to 
render any pre-adjudicatory VCAA notice errors non-prejudicial.  
Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement.  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
the Federal Circuit Court held that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's daily 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in July 2009, after the 
initial RO decision that denied the claim in January 2005.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, and generally advised him of the bases for assigning 
ratings and effective dates.  He was also asked to submit 
evidence and/or information in his possession to the RO.  While 
this notice came after the initial RO decision that denied the 
claim, it was followed by a readjudication of the claim in a June 
2010 supplemental statement of the case.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his claim.  
Specifically, the July 2009 VCAA notice letter advised the 
Veteran that his statements and medical and employment records 
could be used to substantiate his claim, and the Veteran can 
reasonably be expected to have understood the applicable 
diagnostic codes provided in the July 2005 statement of the case 
and June 2010 supplemental statement of the case.  Thus, given 
the July 2005, July 2009, and June 2010 VA correspondence, the 
Veteran is expected to have understood what was needed to support 
his claim.

Moreover, the Veteran demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements and 
correspondence.  Specifically, at the time of his VA feet 
examination in November 2009, the Veteran indicated that he had 
fewer problems with ingrown toenails after service since he no 
longer needed to wear Army boots.  He further noted that while 
the sides of both great toenails had a tendency to grow into the 
skin, he had not had any removed recently and did not recall 
having any removed since service, noting that he would 
intermittently "gouge them out from time to time."  He further 
reported that he was currently not on his feet a lot and thought 
this had helped his toenails be less active in terms of ingrowth.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to be 
worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that any notice 
deficiencies in this matter do not affect the essential fairness 
of the adjudication.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post- service 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO has obtained service, VA, and private treatment records.  
The Veteran was also afforded multiple VA examinations to support 
his increased rating claim, and the Veteran has not argued that 
the most recent VA examination is inadequate for rating purposes.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider whether the rating should be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed - so, 
here, August 2003, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2010).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, and the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the RO granted service connection for ingrown 
toenails in September 1993 and assigned a noncompensable rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7819 (benign skin 
neoplasms).  The Veteran claims that he is entitled to a 
compensable rating for his service-connected ingrown toenails.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the preponderance of the 
evidence is against the claim, and thus, the appeal is denied.

The Board first notes that the rating criteria for scars have 
changed, effective October 23, 2008.  However, these amended 
regulations were specifically effective for applications for 
benefits received by the VA on or after October 23, 2008, 
although a claimant may request consideration under the amended 
criteria.  See 73 Fed. Reg. 52710 (October 23, 2008).  As the 
Veteran's claim was filed prior to October 23, 2008 and after 
August 30, 2002, and the Veteran has not requested consideration 
under the amended regulations, his disability is rated under the 
old rating criteria for scars (the criteria in effect after 
August 30, 2002).

Under Diagnostic Code 7819, benign skin neoplasms were to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801-7805), or impairment of 
function.

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7801 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.

Under Diagnostic Code 7802, scars other than head, face, or neck 
that are superficial and do not cause limited motion but are 144 
square inches (929 square centimeters) or greater will be 
evaluated as 10 percent disabling.  A note following the 
Diagnostic Code defines a superficial scar as one not associated 
with underlying soft tissue damage.

Additionally, Diagnostic Code 7803 provides for a 10 percent 
rating for unstable, superficial scars and Diagnostic Code 7804 
allows for a 10 percent rating for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118.

Under Diagnostic Code 7805, scars will be rated on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

VA examination in November 2004 revealed no evidence of any 
complaints or symptoms associated with the Veteran's service-
connected ingrown toenails.  

As was noted above, VA examination in November 2009 revealed that 
the Veteran indicated that he had fewer problems with ingrown 
toenails after service since he no longer needed to wear Army 
boots.  He further noted that while the sides of both great 
toenails had a tendency to grow into the skin, he had not had any 
removed recently and did not recall having any removed since 
service, noting that he would intermittently "gouge them out 
from time to time."  He further reported that he was currently 
not on his feet a lot and thought this had helped his toenails be 
less active in terms of ingrowth.  

Physical examination of his right and left great toenails 
revealed no evidence of onychomycosis on any toenail.  On the 
medial aspect of the left toenail, the distal aspect of the nail 
was slightly thickened.  There was no evidence of ingrown 
toenails either right or left, no erythema of the skin, and no 
irritation.  On the lateral portion of the right great toenail, 
the top 3 millimeters was slightly inverted into the adjacent 
skin.  There was no evidence of erythema or inflammation or 
swelling, and no purulent discharge.  This area was nontender to 
palpation, and no scarring was noted.  The diagnoses included 
recurrent ingrown toenails of both the right and left great 
toenails during active military service with no evidence of 
active problems at the current time.  

In an addendum report from May 2010, the November 2009 VA 
examiner again noted that while the distal aspect of the 
Veteran's left great toenail was slightly thickened, there was no 
evidence of ingrown toenail on either the left or right great 
toe.  There was also no erythema or irrigation, and the diagnosis 
again included recurrent ingrown toenails of both the right and 
left great toes during active service with no evidence of active 
problems at this time.  

On review, the Board finds that a compensable rating for the 
service-connected ingrown toenails is not warranted.

Initially, the Board observes that Diagnostic Code 7800 is not 
applicable in this case.  Diagnostic Code 7800 provides criteria 
for rating of scars causing disfigurement of the head, face, or 
neck, and not the toenails, as is the case here.  

As there is no evidence of any current ingrown toenail and/or 
tenderness associated with this disability, a rating under 
Diagnostic Code 7801 (deep scars other than on the head, face, 
and neck over an area or areas exceeding 6 square inches (39 sq. 
cm.), Diagnostic Code 7802 (superficial scarring over an area or 
areas of 144 square inches (929 sq. cm.) or greater), Diagnostic 
Code 7803 (superficial, unstable scar), and Diagnostic Code 7804 
(scar painful on examination) is also not warranted.

As noted, under Diagnostic Code 7805, scars will be rated on the 
limitation of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  However, there is no objective medical 
evidence revealing limitation of the toes or feet due to the 
service-connected ingrown toenails.  

The Board also notes that the Veteran is not service connected 
for dermatitis or eczema in association with his ingrown toenails 
nor does the record indicate he has the type of scarring or 
systemic therapy that would warrant consideration on this basis.  
Therefore, consideration of Diagnostic Code 7806 is not warranted 
in this case.

The Board has also considered whether the Veteran's disability 
would warrant a higher evaluation under other Diagnostic Codes 
pertaining to the foot.  However, the Veteran does not have 
flatfoot, bilateral weak foot, claw feet (pes cavus), 
metatarsalgia, hallux valgus, hallux rigidus, hammer toe, 
malunion or nonunion of the tarsal or metatarsal bones, or other 
foot injuries associated with his ingrown toenails to warrant an 
evaluation under Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 
5281, 5282, 5283, and 5284.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 
(2010).

In summary, based on all of the foregoing, the Board finds that a 
preponderance of the evidence is against a compensable rating for 
the Veteran's ingrown toenails.  Since the preponderance of the 
evidence is against this claim, the "benefit-of-the- doubt" rule 
is inapplicable, and the Board must deny this claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
ingrown toenails may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court 
has held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 
(1995).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under § 3.321 
is a three-step inquiry.  First, it must be determined whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  In this regard, the Court indicated 
that there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with the Veteran's employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected ingrown 
toenails with the established criteria found in the rating 
schedule.  As discussed in detail above, the Veteran's ingrown 
toenails are fully addressed by the respective rating criteria 
under which such disability is rated.  There are no additional 
symptoms of his ingrown toenails that are not addressed by the 
rating schedule.  Therefore, the Board finds that rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology for his service-connected disability.  As such, 
the Board finds that the rating schedule is adequate to evaluate 
the Veteran's disability picture.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).

In addition, the Board has considered whether a staged rating is 
appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would warrant 
the assignment of any staged ratings in this case.


ORDER

Entitlement to a compensable rating for service-connected ingrown 
toenails is denied.  


____________________________________________
P.M DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


